PER CURIAM.
Alonza Dacosta Grant appeals the district court’s order denying his motion for “downward departure” based on extraordinary physical impairment. Grant’s motion is properly characterized as a motion for modification of sentence. The circumstances under which a district court may modify a sentence are strictly limited by Fed.R.Crim.P. 35, and 18 U.S.C.A. §§ 3582(c), 3742 (West 2000). None of these provisions grant the district court authority to modify Grant’s sentence based on the grounds asserted.
Accordingly, we affirm the district court’s order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.